Title: Thomas Jefferson to Joel Yancey, 11 January 1818
From: Jefferson, Thomas
To: Yancey, Joel


                    
                        
                            Dear Sir
                            Monticello
Jan. 11. 18.
                        
                        Dick arrived here on Friday night with every thing safe. he yesterday he rested of course with his relations and to-day being Sunday he will start tomorrow. Phill will go immediately into the smith’s shop. Hanah’s Billy is in the Cooper’s shop, and as soon as he can make a good barrel he shall return to Poplar Forest. he is too ungovernable. if what flour you have is not gone to Richmond, it should be sent off. as fast as you get the tobo to Lynchburg be so good as to sell it hogshead by hogshead as well as you can, without consulting me. give 60 days, or even 90. if necessary and take orders on Richmond payable to Gibson & Jefferson, to whom send the orders, dropping me a line of information only for my government. they write me still that there is not a pound of cotton to be had there. I believe the merchants are in league not to keep it, and that we must encorage the cotton waggons as our only chance. you thought at one time you could have it made by the spinner. mr Pate writes me he will attend to survey my land warrant in March. I cannot possibly be there, but you know the ground better than I do, and can superintend it. if he will pursue the course pointed out in the paper I left with you, the business will be easy, that is to say, first ascertain the lines in the way I proposed, and then to state them in their proper order in his certificate so that when inserted in the patent they may be intelligible. I salute you with great friendship and respect.
                        Th: Jefferson
                    
                    
                        P.S. I am anxious to know you have got a contract for bringing up plaister. as soon as known I will have it  purchased.
                    
                